Case 1:16-cr-00013-SEB-DML Document 82 Filed 07/29/21 Page 1 of 4 PageID #: 270




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                     )
                                               )
                       Plaintiff,              )
                                               )
        v.                                     )      Cause No. 1:16-cr-0013-SEB-DML
                                               )
 CHRISTOPHER BURSE,                            )                              - 01
                                               )
                       Defendant.              )



                              REPORT AND RECOMMENDATION

        On July 27, 2021, the Court held a hearing on the Petition for Warrant or Summons for

 Offender Under Supervision filed on July 14, 2021. Defendant Burse appeared in person with

 his appointed counsel Joseph Cleary. The government appeared by Peter Blackett, Assistant

 United States Attorney. U. S. Parole and Probation appeared by Officer Troy Adamson.

        The Court conducted the following procedures in accordance with Fed. R. Crim. P.

 32.1(a)(1) and 18 U.S.C. § 3583:

        1.      The Court advised Defendant Burse of his rights and provided him with a copy of

 the petition. Defendant Burse orally waived his right to a preliminary hearing.

        2.      After being placed under oath, Defendant Burse admitted violation numbers 1, 2,

 3, and 4. [Docket No. 76.]

        3.      The allegations to which Defendant admitted, as fully set forth in the petition, are:
Case 1:16-cr-00013-SEB-DML Document 82 Filed 07/29/21 Page 2 of 4 PageID #: 271




       Violation
       Number      Nature of Noncompliance


         1         “The defendant shall refrain from any unlawful use of a controlled
                   substance.”

                   On July 7, 2021, Mr. Burse submitted a urine sample which tested positive
                   for amphetamines. The sample was sent to Alere Laboratory where it was
                   confirmed as methamphetamine.

                   As previously reported to the Court, on October 26, 2020, Mr. Burse
                   submitted a urine sample which tested positive for marijuana, on
                   December 30, 2020, and February 17, 2021, he submitted urines samples
                   that tested positive for amphetamines, and on April 26, 2021, he submitted
                   a urine sample which tested positive for amphetamines and marijuana.

         2         “You shall be monitored by GPS Monitoring for a period of up to 4
                   months, to commence as soon as practical, and shall abide by all the
                   technology requirements. You may be restricted to your residence at
                   all times except for employment, education, religious services, medical,
                   substance abuse or mental health treatment, attorney visits, court-
                   ordered obligations, or other activities as preapproved by the probation
                   officer.”

                   On April 26, 2021, the probation officer installed the location monitoring
                   device. Throughout the offender's monitoring period he has left his
                   residence for both employment and personal reasons without an approved
                   schedule to leave his residence.

                   On July 4, 2021, the offender was out of his residence without permission
                   until 3am on July 5, 2021.

         3         “You shall participate in a cognitive behavioral program, such as
                   Moral Reconation Therapy (MRT), at the direction of the probation
                   officer and abide by the rules of the program.”

                   On May 18, 2021, the Court approved a modification of the offender's
                   supervised release to include the MRT program. The offender was advised
                   on multiple occasions to contact the MRT facilitator for enrollment into
                   the program which he failed to do. Finally, on July 7, 2021, Mr. Burse was
                   instructed to report to the probation office in an attempt to have him meet
                   with the MRT facilitator. After a brief discussion with the probation
                   officer, he was instructed to remain in the probation office lobby to meet
                   with the facilitator. The offender did not wait as instructed, and
                   immediately left.

                                            2
Case 1:16-cr-00013-SEB-DML Document 82 Filed 07/29/21 Page 3 of 4 PageID #: 272




             4          “You shall submit to substance abuse testing to determine if you have
                        used a prohibited substance or to determine compliance with substance
                        abuse treatment. Testing may include no more than 8 drug tests per
                        month. You shall not attempt to obstruct or tamper with the testing
                        methods.”

                        Mr. Burse has failed to appear on the following dates for random drug
                        testing: April 15, 22, May 13, June 4, 24, July 16, 2020, and June 8, 15,
                        July 8, 2021.


        4.       The parties stipulated that:

                 (a)    The highest grade of violation is a Grade B violation.

                 (b)    Defendant’s criminal history category is III.

                 (c)    The range of imprisonment applicable upon revocation of supervised
                        release, therefore, is 8 to 14 months’ imprisonment.

        5.       The parties jointly recommended a sentence of eight (8) months with no

 supervised release to follow.

        The Magistrate Judge, having considered the factors in 18 U.S.C. § 3553(a), and as more

 fully set forth on the record, finds that the Defendant violated the conditions in the petition, that

 his supervised release should be revoked, and that he should be sentenced to the custody of the

 Attorney General or his designee for a period of eight (8) months with no supervised release to

 follow. The Defendant is to be taken into custody immediately pending the District Judge’s

 action on this Report and Recommendation.

        The parties are hereby notified that the District Judge may reconsider any matter assigned

 to a Magistrate Judge. The parties waived the fourteen-day period to object to the Report and

 Recommendation.

         Date: 7/29/2021




                                                   3
Case 1:16-cr-00013-SEB-DML Document 82 Filed 07/29/21 Page 4 of 4 PageID #: 273




 Distribution:

 All ECF-registered counsel of record via email generated by the court’s ECF system




                                               4
